Title: Committee of the Massachusetts General Court to John Adams and Francis Dana, 22 July 1780
From: Massachusetts General Court,Cushing, Thomas,Davis, Caleb,Walley, Thomas,Gorham, Nathaniel
To: Adams, John,Dana, Francis


     
      Boston July 22d: 1780
     
     This Government the last Winter appointed Jonathan Loring Austin Esq. their Agent to repair to Europe and procure the Loan of One hundred and fifty Thousand Pounds Sterling, part of which he was impowered and directed to invest in Goods for the use of the Officers and Soldiers belonging to the Army, as the Papers herewith inclosed will more fully inform you. Mr. Austin sailed the 22d day of last January in a Continental Packet called the Zephyr Commanded by Capt. Richard and as he has never been heard of since, it is strongly Suspected he is lost. The Government therefore have thought it absolutely necessary to dispatch the Armed Ship Mars commanded by Capt. Simeon Sampson to Nantz in order to bring the goods the Government had ordered to be purchased for the Army and have directed us to request that, in case Mr. Austin should not have arrived in Europe You would procure the Loan above mentioned agreeable to the Instructions given to Mr. Austin and that You would also purchase and Ship or cause to be purchased and Shipped by the Mars the Articles enumerated in the Schedule of Goods designed for the Army And please to omit shipping the Goods mentioned in the Second and third Schedules and instead thereof please to send to our Address by the first good Opportunity that offers, a Second Parcel of Goods consisting of the same Articles that you may Ship by the Mars and also a Third parcel of Goods by any other Opportunity that presents, consisting of the same Articles as one of the Former Invoices consisted of. The great Importance of securing Cloathing for our Quota of the Continental Army is the reason of our ordering these three different Parcels of Goods by three different Conveyances, that in Case one or two of the Vessels by which the Goods are Shipped should be Captured, we may perhaps be supplied by the Third. And provided they should all arrive and the Goods should not all be wanted by the Government they may easily be disposed off. The Reason we have to apprehend Mr. Austin has miscarried and the great Importance of Seasonably procuring Cloathing for our Quota of the Continental Army must be our Apology for giving You this Trouble and in Case your Attention to the interest of the United states will not admit of your undertaking this Matter we must earnestly Request you would employ some suitable Person to execute this Business and to supply Capt. Samson with such necessarys as he may stand in need of for the use of his Ship.
     We are with great Respect Gentlemen, Your most obedient & humble Servants
     
     
      Thomas Cushing
      }
      Committee
     
     
      Caleb Davis
     
     
      Thos: Walley
     
     
      Nath Gorham
     
    
   
     
      P.S. Whatever Goods are Shiped must be Insured and the Premium Covered Agreable to former directions, and in Case of Mr. Austin’s Arrival and he should not have procured and Shiped the Goods Agreable to his Instruction, he will Govern himself by the Intructions given in this Letter. The Council have Agreed that the officers and men belonging to the Mars Shall have a Certain Sum advanced to them in France, you will therefore be pleased to furnish Capt. Sampson with a Sum of Money for this Purpose and also that we have agreed to Allow to him in leiu of Prizeage and for his Expences While in France.
     
     
      yr M Supra
      T. C.
     
    